DISMISSs and Opinion Filed January 21, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00004-CV

                YVETTE C. BRANCH, Appellant
                            V.
       MATTHEW BERGIN AND KATHERINE BERGIN, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-07239

                       MEMORANDUM OPINION
                  Before Justices Reichek, Nowell, and Carlyle
                          Opinion by Justice Reichek
      Before the Court is appellant’s motion to dismiss the appeal because the trial

court vacated the judgment within the period of its plenary jurisdiction. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


220004F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

YVETTE C. BRANCH, Appellant               On Appeal from the 191st Judicial
                                          District Court, Dallas County, Texas
No. 05-22-00004-CV        V.              Trial Court Cause No. DC-17-07239.
                                          Opinion delivered by Justice
MATTHEW BERGIN AND                        Reichek. Justices Nowell and Carlyle
KATHERINE BERGIN, Appellees               participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees MATTHEW BERGIN AND KATHERINE
BERGIN recover their costs of this appeal from appellant YVETTE C. BRANCH.


Judgment entered January 21, 2022




                                    –2–